.
                                                                                            RECEiV



    -•                                                          United States Attorney
                                                                District ofNew Jersey
                                                                                               NOV 14 lUUS
                                                                                             AT~ y: LG, ~M.
                                                                                                 WILLIAM T. WALSr' .
                                                                                                      CLERV



    Nicholas P. Grippo                                          970 Broad Street            (973) 645-2700
    Assistant United States Attorney                            Newark, New Jersey 07 J02


                                                                November 5, 2018

    The Honorable Peter G. Sheridan
    United States District Judge
    Clarkson S. Fisher Building
      and U.S. Courthouse
    402 East State Street
    Trenton, New Jersey 08608

                          Re:          United States v. Robert Britt
                                       Crim. No. 16-403

    Dear Judge Sheridan:

           Please accept this letter in lieu of a more formal submission in opposition
    to defendant Robert Britt's motion for return of certain computers, electronic
    devices and other items (the "Subject Property") that law enforcement seized in
    March 2014 from premises in Toms River, New Jersey (the "Toms River
    Premises") and Freehold, New Jersey (the "Freehold Premises"). (Dkt. No. 315).
    The Court should deny Britt's motion because Britt has not established that he
    has a viable ownership or possessory interest in the Subject Property and, as a
    result, he lacks standing to seek relief under Rule 41 (g).

          By way of brief background, Britt was initially charged by criminal
    complaint along with over twenty other defendants on March 26, 2014 in
    connection with a large-scale heroin distribution conspiracy. (0kt. No. 1). At _._,.~··.                 ,--:...


    the time, Britt was serving a sentence for a separate state narcotics conviction
    in Bayside State Prison. On March 27, 2014, law enforcement executed search
    warrants at multiple locations as part of a coordinated series of arrests and
    related investigative act~ons, including searches of the Toms River and Freehold
    Premises. Britt pied guilty to conspiracy to distribute heroin on July 10, 2017
    and en December 5, 2017, this Court sentenced him to twelve years'
    imprisonment. (Dkt. No. 311).
       The investigation revealed that, during the time period of the conspiracy,
Britt's co-conspirators operated a music recording studio at the Toms River
Premises and that they sold heroin from that location. The Freehold. Premises
was the residential address of one of Britt's co-conspirators. At the time of the
searches of these locations in March 2014, Britt was incarcerated and was
neither an occupant nor owner of either location. While law enforcement
uncovered evidence during the investigation suggesting that Britt had some
role in the operation of the recording studio at the Toms River Premises prior to
his incarceration, it is unclear who owned or leased the premises at the time of
the search, or who owned the electronic devices located inside. Britt does not
address this issue at all in his motion. He also does not address what, if any,
ownership or possessory interest he has in the property seized from his co-
conspirator's residence (the Freehold Premises).

       Since a Rule 41 (g) claimant "must allege 'a colorable ownership,
possessory or security interest in at least a portion of the defendant property'
to satisfy the standing requirements," Britt's claims as currently presented fail.
United States v. Rodriguez-Agui"e, 264 F.3d 1195, 1204 (10th Cir. 2001)
(quoting United States v. $515,060.42 in U.S. Cu"ency, 152 F.3d 491, 497 (6th
Cir.1998)). See also United States v. Chambers, 192 F.3d 374 (3d Cir. 1999)
(noting that "the person from whom the property was seized is presumed to
have a right to its return") (emphasis added). Britt has not even alleged, let
alone established, a sufficient ownership or possessory interest in the property
he seeks.

        Finally, Britt's motion also seeks the return of a cell phone that was
seized from his cell at Bayside State Prison in March 2014. As described in
detail in the criminal complaint (0kt. No. 1, at 15-19), Britt used that
contraband cell phone from his prison cell to facilitate the unlawful drug
distribution activities of his co-conspirators. Since that phone is contraband
that law enforcement lawfully seized, Britt is not entitled to it back under Rule
41(g). See U.S. v. Colon, 2013 WL 5755086 (M.D. Pa. Oct. 22, 2013) ("[A] Rule
41 (g). motion will generally be denied if the defendant is not entitled to lawful
possession of the seized property, the property is contraband, or the
government's need for the property as evidence continues.") (emphasis added).




                                       -2-
      Accordingly, the Court should deny Britt's motion.

                                          Respectfully,
                                          CRAIG CARPENITO
                                          United States Attorney

                                          Is/ Nicholas P. Grippo

                                    BY:   NICHOLAS P. GRIPPO
                                          J. BRENDAN DAY
                                          Assistant United States Attorneys

cc: Alyssa Cimino, Esq. (via ECF and email)




                                    -3-
